DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the screw" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is recommended first establishing an element before referring to “the” element.
Claim 24 recites the limitation "the clecos" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 introduces clecos, however claim 24 does not depend from claim 23. It is recommended amending claim 24 to depend from claim 23. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by TenHouten et al. [US2019/0061835, “TenHouten”].
TenHouten discloses an apparatus, comprising: a first additively manufactured (AM) part (node) configured to connect to a second part (panel) via an adhesive applied at an interface between the first and second parts (it is noted the second part and adhesive are not actively claimed as elements of the apparatus therefore the prior art is not required to teach these features; paragraphs 0005-7, 0082); and a retention element (pin / clamp 806) arranged for placement across the interface and securing the first and second parts during at least application of the adhesive or curing of the adhesive (paragraphs 0020-21; 0083-85).
With respect to claim 2, TenHouten discloses the first AM part (node 804) comprises a first interface feature configured to connect to a second interface feature of the second part, and wherein the interface is defined at least in part by the first and second interface features (Figure 8B). 
With respect to claim 3, TenHouten discloses the retention element comprises a first member (pin) protruding from the first AM part and configured to connect to a second member protruding from the second part (it is noted the second member and second part is not actively claimed as features of the claim, and the prior art is not required to disclose these elements, the apparatus of TenHouten is capable of and configured to interact with these elements; Figure 8B-C). 
With respect to claim 16, TenHouten discloses an additively manufactured (AM) node, comprising: a first portion (of 804) configured to connect to another part (802) via an adhesive applied to an interface between the first portion and the other part; and a retention element (806) arranged for placement across the interface and configured to secure the first portion and the other part during at least application of the adhesive or curing of the adhesive (it is noted the other part is not actively claimed as an element of the apparatus; Figures 8A-C; paragraphs 0082-85). 
With respect to claim 17, TenHouten discloses the other part comprises a panel and the interface comprises a node-to-panel connection (Paragraph 0082). 
With respect to claim 18, TenHouten discloses the retention element comprises a pin press fit into the first portion and the other part (paragraph 0082-85; Figures 8A-C). 
With respect to claim 21, TenHouten discloses an apparatus, comprising: a first additively manufactured (AM) part (node) configured to connect to a second AM part via an adhesive applied at an interface between the first and second parts (it is noted the second part and adhesive are not actively claimed as elements of the apparatus therefore the prior art is not required to teach these features; paragraphs 0005-7, 0082); and a retention element (pin/clamp 806) arranged for placement across the interface and securing the first and second parts during curing of the adhesive (paragraphs 0020-21; 0083-85).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Carstensen [US5584512].
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten.  TenHouten discloses the first part (804) includes a protrusion having a flat portion, capable of being flush against a protrusion of a second part (Figure 8A). TenHouten does not disclose a snap ring or a grove having a shape configured to receive the snap ring. 
Carstensen discloses an apparatus including a male and female member to be connected, wherein the members include snap ring grooves and a snap ring inserted into the grooves to precisely connect the two members in a fixed position (column 1, line 64-column 2, line 21). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of TenHouten to include a groove and snap ring interlocking connection as taught by Carstensen in order to ensure  precise positioning of the parts relative to each other. 
With respect to claim 5, Carstensen discloses a length of each protrusion from its respective part comprises a value comparable to a thickness of the snap ring and just large enough to accommodate the snap ring (Figure 1; 13). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Bucknell et al. [US2018/0345599, “Bucknell”]. 
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten. TenHouten fails to disclose a shim. 
Bucknell discloses an apparatus. The apparatus including a node (505) that is co-printed with shims (515) (Figure 5; paragraph 0038-40). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparauts of TenHouten to include a shim as taught by Bucknell in order to ensure a secure fit of the node with the part it is joined to and to compensate for variations in the printing of the node. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten, Bucknell and further in view of Linker et al. [US5854431, “Linker”]. 
TenHouten as modified discloses an apparatus. Applicant is referred to paragraph 8 for a detailed discussion of TenHouten as modified. Bucknell discloses a shim, but does not disclose the shim as comprising an electrically insulating material. 
Linker discloses an assembly of a two components (49) and (22) wherein a shim (50) is located between the two components and screws secure the shim in place, wherein the shims and screws are made in electrically insulating material to insulate the two components from each other (column 7, lines 26-44). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the apparatus of TenHouten by using a shim that is made of electrically insulating material as taught by Linker in order to insulate the materials being joined and to prevent a short circuit across the joint between the components being joined. 
With respect to claim 8, from the language of the claims is unclear how the screw relates to the assembly, in any event Linker discloses a nylon screw that is electrically insulating. 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Ramanathan et al. [US2003/0044553, “Ramanathan”]. 
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten.  TenHouten discloses a clamp (806) used to secure the node and panel in place, but does not disclose a clip or snap. 
Ramanathan discloses an apparatus including a plastic component (11) provided at one end with a structure to secure the component in place while an adhesive cures (paragraph 0077). Ramanathan discloses several alternative structures to secure the component in place including a snap-fit (13), a clip, clamp, or nut and bolt (paragraph 0077). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of TenHouten by substituting the clamp with any of the known alternatives including a clip or snap-fit as taught by Ramanathan as a substation of known alternatives is within the ability of one of ordinary skill. 
With respect to claims 9-10, Ramanathan discloses a clip comprising an elastic element pre-loaded to apply a force in a direction that secures the parts in place, and TenHouten discloses a plurality of apertures where the securing feature is located (paragraphs 0082-85). 
With respect to claims 11-13, Ramanathan discloses the retention element comprises a snap feature configured to engage a receptacle in a second part, wherein the snap feature is capable of being deflected to clear the second part when the second part is first brought into contact with the first part, and wherein the snap feature is configured to deflect into the receptacle when the snap feature is slidably moved along a surface of the second part (Figure 1; paragraph 0077). 
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Nielsen et al. [US2017/0050372, “Nielsen”]. 
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten. TenHouten discloses a clamp (806) appended to the first part following AM of the first part, the clip configured to engage a corresponding receptacle located on the second part, but does not disclose a clip. 
Nielsen discloses an apparatus wherein two components are secured together by an adhesive and a spacer clip (88a) (paragraph 0084-89; Figures 6a, 6b, 7, 8). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of TenHouten by including a spacer clip as taught by Nielsen in order to secure the joined the parts while ensuring a uniform space for adhesive between the parts. 
With respect to claims 9-10, Nielsen discloses a clip comprising an elastic element pre-loaded to apply a force in a direction that secures the parts in place, and TenHouten discloses a plurality of apertures where the securing feature is located (paragraphs 0082-85). 
With respect to claims 14-15, Nielsen discloses the retention element comprises a clip (88a) appended to the first part capable of engaging a receptacle in one of the parts (Figure 6), and TenHouten disclose a corresponding receptacle located on the second part (Figures 8A-C; paragraphs 0082-85). 
With respect to claim 15, Nielsen discloses the clip comprises an insulating material configured to maintain a separation space between the first and second parts prior to application of the adhesive (Figure 6; paragraphs 0084-89). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Earl et al. [US2006/0267368, “Earl”].
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten. TenHouten discloses a clamp for securing the parts and suggests other features can also be used (paragraph 0082),  but does not disclose a Christmas tree fastener. 
Earl discloses an apparatus. Earl discloses several alternative means for securing parts together including clips and fasteners and Christmas tree fasteners (paragraph 0017). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of TenHouten by substituting the clamps (806) with a Christmas tree fastener as taught by Earl in order to secure the parts together and as a substation of known alternatives is within the ability of one of ordinary skill. 
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Hara et al. [US4250596, “Hara”]. 
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten. TenHouten discloses a clamp to secure the parts together but does not disclose a magnet. 
Hara discloses an apparatus. Hara discloses temporary securing a device (1) to a body (B) using a magnet (5) while an adhesive cures (column 2, line 44-column 3, line 26). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of TenHouten by including a magnet as taught by Hara in order to temporarily secure the parts together while the adhesive cures to prevent misalignment of the parts. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten in view of Negroni et al. [US2014/0173879, “Negroni”]. 
TenHouten discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of TenHouten. TenHouten discloses a retention element as a pin or clamp (806), but does not disclose clecos. 
Negroni discloses an apparatus. Negroni discloses temporarily securing the parts together with cleco fasteners (14) that are capable of being removed (paragraph 0004). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of  TenHouten by including clecos as taught by Negroni in order to temporarily secure the parts while adhesive cures to prevent misalignment and to allow the temporary securing means to be removed after the adhesive is cured. 
With respect to claim 24, Negroni discloses the clecos can be located at multiple positions (Figure 1A), and TenHouten discloses securing the parts at multiple locations. 
With respect to claim 25, TenHouten discloses a node and panel wherein the securing means (806) is positioned on an interior side of the node relative to the panel, and Negroni discloses a securing means that is a cleco. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 14, 2022